DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. 
The prior art fails to disclose or suggest a method of making, and a sheet-like cell structure thereof consistent with the claims, wherein the structure maintains its shape and resists rolling. The closest prior art, Nakamura (US Publication No. 2012/0329157) does not disclose that the culture support has a plurality of recessed portions. Isenberg et al (A thermoresponsive, microtextured substrate for cell sheet engineering with defined structural organization. Biomaterials, Vol. 29, No. 17 (June 2008) pages 2565-2572.), which was cited for teaching of a substrate with recessed portions subjected to a treatment for suppressing adhesion for production of a cell sheet, explicitly states that cell sheets “tend to contract considerably when detached from… substrates” (Discussion). The prior art as a whole is silent as to methods of preventing cell-sheet contraction or rolling utilizing a substrate with a plurality of recessed portions. For at least this reason, and the reasons evident in the prosecution history, the present claims are found to be allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-2, 5, 7-8, 10-15 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA D JOHNSON whose telephone number is (571)270-1414.  The examiner can normally be reached on Monday-Friday 8:00-4:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KARA D JOHNSON/Primary Examiner, Art Unit 1632